



 
FOURTH AMENDMENT TO CREDIT AGREEMENT
 
This Fourth Amendment to Credit Agreement (the “Amendment”) is made as of March
28, 2008, by and among TORTOISE CAPITAL RESOURCES CORPORATION, a Maryland
corporation (the “Borrower”); U.S. BANK NATIONAL ASSOCIATION, a national banking
association, FIRST NATIONAL BANK OF KANSAS, a Kansas bank and WELLS FARGO BANK,
N.A., a national banking association (each a “Bank” and, collectively, the
“Banks”); U.S. BANK NATIONAL ASSOCIATION, a national banking association, as the
lender for Swingline Loans (in such capacity, the “Swingline Lender”); U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as agent for the Banks
hereunder (in such capacity, the “Agent”); and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as lead arranger hereunder (in such capacity, the
“Lead Arranger”).  Capitalized terms used and not defined in this Amendment have
the meanings given to them in the Credit Agreement referred to below.
 
Preliminary Statements
 
(a)           The Banks and the Borrower are parties to a Credit Agreement,
dated as of April 25, 2007, as amended by the First Amendment to Credit
Agreement, dated as of July 18, 2007, as further amended by the Second Amendment
to Credit Agreement, dated as of September 28, 2007, and as further amended by
the Third Amendment to Credit Agreement, dated as of March 21, 2008 (as so
amended, the “Credit Agreement”).
 
(b)           The Borrower has requested that the total credit facility under
the Credit Agreement be increased, pursuant to Section 2.2(a) of the Credit
Agreement, from $40,000,000 to $50,000,000.
 
(c)           Wells Fargo Bank, N.A. has agreed to become a “Bank” under the
Credit Agreement and will have a Revolving Credit Loan Commitment of
$10,000,000.
 
(d)           Additionally, simultaneously with this Amendment, Bank of
Oklahoma, N.A. will assign its $5,000,000 Revolving Credit Loan Commitment to
Wells Fargo Bank, N.A. resulting in Wells Fargo Bank, N.A. having a total
Revolving Credit Loan Commitment of $15,000,000.
 
(e)           The Banks are willing to agree to the foregoing request, subject,
however, to the terms, conditions, and agreements set for the below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Banks and the Borrower agree as follows:
 
1.           New Bank.  Wells Fargo Bank, N.A., a national banking association,
shall become and is hereby added as a “Bank” under the Credit Agreement.
 
2.           Modification to Exhibit A.  Exhibit A as attached to the Credit
Agreement is deleted and is hereby replaced with Exhibit A attached to this
Amendment.
 
3.           Note.  Contemporaneously with the execution and delivery of this
Amendment, the Borrower, as maker, shall execute and deliver a revolving credit
note, in the stated principal amount of $15,000,000, in favor of Wells Fargo
Bank, N.A., as payee, (the “Note”), which Note as the same may be amended,
renewed, restated, replaced or consolidated from time to time shall be a
“Revolving Credit Note” referred to in the Credit Agreement.  Such Note shall
reflect Wells Fargo Bank’s Revolving Credit Loan Commitment following the
assignment referred to in Preliminary Statement (d) above and the execution of
this Amendment.
 
4.           Reaffirmation of Credit Documents.  The Borrower reaffirms its
obligations under the Credit Agreement, as amended hereby, and the other Credit
Documents to which it is a party or by which it is bound, and represents,
warrants and covenants to the Agent and the Banks, as a material inducement to
the Agent and the Banks to enter into this Amendment, that (a) the Borrower has
no and in any event waives any, defense, claim or right of setoff with respect
to its obligations under, or in any other way relating to, the Credit Agreement,
as amended hereby, or any of the other Credit Documents to which it is a party,
or the Agent’s or any Bank’s actions or inactions in respect of any of the
foregoing, and (b) all representations and warranties made by or on behalf of
the Borrower in the Credit Agreement and the other Credit Documents are true and
complete on the date hereof as if made on the date hereof.
 
5.           Conditions Precedent to Amendment.  Except to the extent waived in
a writing signed by the Agent and delivered to the Borrower, the Agent and the
Banks shall have no duties under this Amendment until the Agent shall have
received fully executed originals of each of the following, each in form and
substance satisfactory to the Agent:
 

 (a)     Amendment.  This Amendment;      (b)  Note.  The Note;    
 (c)
Form U-1.  A Form U-1 for the Borrower whereby, among other things, (i) the
maximum principal amount of Revolving Credit Loans that may be outstanding from
time to time under the Credit Agreement is noted as being $50,000,000, and (ii)
the Borrower concurs (and the Borrower does hereby concur) with the assessment
of the market value of the margin stock or other investment property described
in the attachment to such Form U-1 as of the date provided in such attachment;

 
 (d)
Secretary’s Certificate.  A certificate from the Secretary or Assistant
Secretary of the Borrower certifying to the Agent that, among other things, (i)
attached thereto as an exhibit is a true and correct copy of the resolutions of
the board of directors of the Borrower authorizing the Borrower to enter into
the transactions described in this Amendment and the execution, delivery and
performance by the Borrower of such Credit Documents, (ii) the articles of
incorporation and by-laws of the Borrower as delivered to the Agent pursuant to
the Secretary’s Certificate dated April 25, 2007 from the Borrower’s secretary
remain in full force and effect and have not been amended or otherwise modified
or revoked, and (iii) attached thereto as exhibits are certificates of good
standing, each of recent date, from the Secretary of State of Maryland and the
Secretary of State of Kansas, certifying the good standing and authority of the
Borrower in such states as of such dates; and

 
 (e)
Other Documents.  Such other documents as the Agent may reasonably request to
further implement the provisions of this Amendment or the transactions
contemplated hereby.

 
6.           No Other Amendments; No Waiver of Default.  Except as amended
hereby, the Credit Agreement and the other Credit Documents shall remain in full
force and effect and be binding on the parties in accordance with their
respective terms.  By entering into this Amendment, neither the Agent nor any
Bank is waiving any Default or Event of Default which may exist on the date
hereof.
 
7.           Expenses.  The Borrower agrees to pay and reimburse the Agent
and/or the Banks for all out-of-pocket costs and expenses incurred in connection
with the negotiation, preparation, execution, delivery, operation, enforcement
and administration of this Amendment, including the reasonable fees and expenses
of counsel to the Agent and/or the Banks.
 
8.           Affirmation of Security Interest.  The Borrower hereby confirms and
agrees that any and all liens, security interests and other security or
Collateral now or hereafter held by the Agent and/or the Banks as security for
payment and performance of the Notes and the Obligations are renewed hereby and
carried forth to secure payment and performance of the Notes and the
Obligations.  The Credit Documents are and remain legal, valid and binding
obligations of the parties thereto, enforceable in accordance with their
respective terms.
 
9.           Counterparts; Fax Signatures.  This Amendment and any documents
contemplated hereby may be executed in one or more counterparts and by different
parties thereto, all of which counterparts, when taken together, shall
constitute but one agreement.  This Amendment and any documents contemplated
hereby may be executed and delivered by facsimile or other electronic
transmission and any such execution or delivery shall be fully effective as if
executed and delivered in person.
 
10.           Governing Law.  This Amendment shall be governed by the same law
that governs the Credit Agreement.
 
[Remainder of Page Intentionally Left Blank]
 


--------------------------------------------------------------------------------



K.S.A. §16-118 Required Notice.  This statement is provided pursuant to K.S.A.
§16-118:  “THIS AMENDMENT TO CREDIT AGREEMENT IS A FINAL EXPRESSION OF THE BANKS
(AS CREDITORS) AND THE BORROWER (AS DEBTOR) AND SUCH WRITTEN AMENDMENT TO CREDIT
AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR ORAL CREDIT AGREEMENT
OR OF A CONTEMPORANEOUS ORAL AMENDMENT TO CREDIT AGREEMENT BETWEEN THE BANKS AND
THE BORROWER.”  THE FOLLOWING SPACE CONTAINS ANY NON-STANDARD TERMS, INCLUDING
THE REDUCTION TO WRITING OF ANY PREVIOUS ORAL AMENDMENT TO CREDIT AGREEMENT:
 


 
NONE.
 
The creditors and debtor, by their respective initials or signatures below,
confirm that no unwritten amendment to credit agreement exists between the
parties:
 
                            Creditor:
   CSH                                           
 
                            Creditor:    TJB                                
 
                             Creditor:    JH                                
 
                            Debtor:       TM                                
 
[signature page to follow]


 

      
        Fourth Amendment to Credit Agreement – Initial Page      
      
        
      
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 
 
                                                                                                        TORTOISE
CAPITAL RESOURCES CORPORATION,
                                                                                                        the
Borrower
 
 
                                By:  /s/ Terry
Matlack                                                                           
                                Name:  Terry Matlack
                                Title: Chief Financial Officer




                                U.S. BANK NATIONAL ASSOCIATION,
                                as Agent and as a Bank

 
                                By:  /s/ Colleen S.
Hayes                                                                           
                                Name: Colleen S. Hayes
                                Title: Assistant Vice President




                                FIRST NATIONAL BANK OF KANSAS,
                                as a Bank




                                By:   /s/ Thomas J. Butkus, V.P.
                                Name:  Thomas J. Butkus
                                Title:  Vice President




                                WELLS FARGO BANK, N.A.,
                                as a Bank




                                By:   /s/ Jason
Hicks                                                                           
                                Name:  Jason Hicks
                                Title:  Assistant Vice President

      
        Fourth Amendment to Credit Agreement – Signature Page      
      
        
      
    


--------------------------------------------------------------------------------



EXHIBIT A
 
(Banks and Commitments)
 


 
 
Bank
Revolving Credit Loan Commitment Amount**
Swingline Loan Commitment Amount*
Bank’s Total Commitment Amount**
Bank’s Pro-Rata Percentage**
U.S. Bank
National Association
$25,000,000
$3,000,000
$25,000,000
0.500000000000
First National Bank of Kansas
$10,000,000
0
$10,000,000
0.200000000000
Wells Fargo Bank, N.A.
$15,000,000
0
$15,000,000
0.300000000000
        TOTALS:
$50,000,000
$3,000,000
$50,000,000
1.000000000000



 
*
As more particularly described in the Agreement, the Swingline Loan Commitment
is a subcommitment under the Revolving Credit Loan Commitments.  Accordingly,
extensions of credit under the Swingline Loan Commitment act to reduce, on a
dollar-for-dollar basis, the amount of credit otherwise available under the
Revolving Credit Loan Commitments.

 


 
 
**
The Revolving Credit Loan Commitments and the Pro-Rata Percentages on this
Exhibit A reflect the Revolving Credit Loan Commitments as they shall exist
following the assignment referred to in Preliminary Statement (d) of this
Amendment and the execution of this Amendment.

 
Fourth Amendment to Credit Agreement - Exhibit A

